Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 28, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective February 3, 1975 through May 11, 1975 because she failed to comply with registration requirements. The issue of whether claimant had *623been misinformed concerning her eligibility for benefits when she allegedly telephoned the Cedarhurst office of the Industrial Commissioner was one which the board determined upon the credible evidence and was within its exclusive province (Matter of Bennett [Catherwood], 33 AD2d 946). Whether or not good cause existed for claimant’s failure to comply with the registration and reporting requirements is an issue of fact determined by the board (Matter of Zaimoff [Catherwood] 27 AD2d 782). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Koreman and Main, JJ., concur.